PER CURIAM.
After careful review of the record and consideration of the relevant legal principles, we have concluded that we are in agreement with the magistrate judge’s thoughtful and thorough assessment of the facts and law. See United States v. Rafael, 349 F.Supp.2d 84 (D.Mass.2004). “[W]hen a trial court accurately sizes up a case, applies the law faultlessly to the discerned facts, decides the matter, and articulates a convincing rationale for the decision, there is no need for a reviewing court to wax longiloquent.” Vargas-Ruiz v. Golden Arch Dev., Inc., 368 F.3d 1, 2 (1st Cir.2004); see also Connolly v. H.D. Goodall Hosp., Inc., 427 F.3d 127, 127-28 (1st Cir.2005). We therefore affirm without further discussion.

Affirmed.